    Case 2:20-cv-02460-SIL Document 32 Filed 10/23/20 Page 1 of 8 PageID #: 119


                                                                          Jackson Lewis P.C.
                                                                          58 South Service Road, Suite 250
                                                                          Melville NY 11747
                                                                          (631) 247-0404
                                                                          (631) 247-0417 Fax




MY DIRECT DIAL IS: 631-247-4661
MY EMAIL ADDRESS IS: NOEL.TRIPP@JACKSONLEWIS.COM

                                                                  October 23, 2020

VIA ECF

The Honorable Brian M. Cogan
United States District Judge for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

The Honorable Stephen I. Locke
United States Magistrate Judge for the
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722
                                     Re:                Angel Patino, et al. v. Cor J. Sea Food Corp., et al.
                                                        Civil Case No.: 20-cv-02460

Dear District Judge Cogan and Magistrate Judge Locke:

                We are counsel for Defendant Greg Morgese (“Mr. Morgese”) in the above Fair
Labor Standards Act (“FLSA”) matter. While the parties other than Mr. Morgese consented to
Magistrate Judge Locke’s plenary jurisdiction prior to Mr. Morgese’s addition to this matter as a
Defendant through the Amended Complaint filed on July 20, 2020 (Dkt. 14, 16), as of yet he has
not joined that consent. See generally Hajek v. Burlington N. R.R., 186 F.3d 1105 (9th Cir.
1999)(consent of “all” parties required, so not present based on absence of clear and unambiguous
consent by [one Defendant]). Thus, Mr. Morgese submits this letter to Judge Cogan (as the
previously assigned District Judge) requesting that Your Honor “so order” the enclosed stipulation
of dismissal reached with Defendant James Coronesi relating to Defendant Coronesi’s cross claim
against Mr. Morgese.1 Mr. Morgese separately requests that the Court approve the stipulation
attached as Exhibit B regarding his deadline to respond to Plaintiffs’ Amended Complaint.

              Mr. Morgese thanks the Court for its attention to these requests and we will be
available to answer any additional questions and participate in the status conference before
Magistrate Judge Locke on October 28, 2020.




1
 To the extent the District reassigns this matter to a different District Judge in light of the unusual procedural posture,
Mr. Morgese directs this request to that Court.
  Case 2:20-cv-02460-SIL Document 32 Filed 10/23/20 Page 2 of 8 PageID #: 120
                                                                    Hon. Brian M. Cogan
                                                                    Hon. Stephen I. Locke
                                                                           USDC/EDNY
                                                                       October 23, 2020
                                                                                   Page 2


                                          Respectfully submitted,

                                          JACKSON LEWIS P.C.

                                          N o e l P. T r i p p

                                          Noel P. Tripp
NPT:dc
cc:   All Counsel of Record (via ECF)
4816-4909-6143, v. 1
Case 2:20-cv-02460-SIL Document 32 Filed 10/23/20 Page 3 of 8 PageID #: 121




                       EXHIBIT A
 Case 2:20-cv-02460-SIL Document 32 Filed 10/23/20 Page 4 of 8 PageID #: 122




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

                                                           X

ANGEL PATINO and EDGAR SALAMANCA,

                              Plaintiffs,

                      -against-
                                                                Civ. No.: 20-CV-2460 (SIL)
                                                           (
COR J. SEA FOOD CORP., JAMES CORONESI,
and GREG J. MORGESE,

                              Defendants.

                                                           X


           STIPULATION DISMISSING DEFENDANT JAMES CORONESI’S
            CROSS-CLAIM AGAINST DEFENDANT GREG J. MORGESE

              WHEREAS JAMES CORONESI (“Coronesi”) has asserted a claim for common

law indemnification in this Fair Labor Standards Act (“FLSA”) action against Defendant GREG

J. MORGESE (“Morgese); and

              WHEREAS it is the law of this Circuit that there is “no right to contribution or

indemnification for employers held liable under the FLSA.” Herman v. RSR Sec. Servs., 172 F.3d

132 (2d Cir. 1999);

              It hereby is STIPULATED AND AGREED, by and between Coronesi and Morgese

through their undersigned attorneys, who are authorized to enter into this Stipulation, that

Coronesi’s cross-claim against Morgese is dismissed, without prejudice.
  Case 2:20-cv-02460-SIL Document 32 Filed 10/23/20 Page 5 of 8 PageID #: 123




 CERTILMAN BALIN ADLER & HYMAN,                 JACKSON LEWIS P.C.
 LLP                                            ATTORNEYS FOR DEFENDANT MORGESE
 ATTORNEYS FOR DEFENDANT CORONESI               58 South Service Rd., Ste. 250
 90 Merrick Avenue                              Melville, New York 11747
 East Meadow, NY 11554                          (631) 247-0404
 516-296-7000


 By:      _____________s/________________       By:    ___________s/___________________
          DOUGLAS E. ROWE, ESQ.                        NOEL P. TRIPP, ESQ.
          DESIREE M. GARGANO, ESQ.
                                                Dated: October 23, 2020
 Dated: October 23,
 2020_______________________

                       SO ORDERED on this       day of October, 2020



                               United States District Judge

4846-0734-2798, v. 1




                                            2
Case 2:20-cv-02460-SIL Document 32 Filed 10/23/20 Page 6 of 8 PageID #: 124




                       EXHIBIT B
  Case 2:20-cv-02460-SIL Document 32 Filed 10/23/20 Page 7 of 8 PageID #: 125




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

                                                             X

ANGEL PATINO and EDGAR SALAMANCA,

                                Plaintiffs,

                     -against-
                                                                  Civ. No.: 20-CV-2460 (SIL)
                                                             (
COR J. SEA FOOD CORP., JAMES CORONESI,
and GREG J. MORGESE,

                                Defendants.

                                                             X


          STIPULATION REGARDING DEFENDANT GREG J. MORGESE’S
            TIME TO ANSWER, MOVE OR OTHERWISE RESPOND TO
                        PLAINTIFFS’ COMPLAINT

               WHEREAS counsel for Plaintiffs and counsel for Defendant GREG J.

MORGESE (“Morgese”), have conferred regarding the sufficiency of the allegations in the

current Amended Complaint (“Complaint”) as against Morgese, and possible further amendment

of the Complaint relating thereto, and the parties wish to conserve resources pending the

outcome of those discussions:

               It is STIPULATED AND AGREED through THEIR undersigned attorneys, who

are authorized to enter into this Stipulation, that any obligation on the part Morgese to answer,

move, or otherwise respond to the Amended Complaint in this matter is extended to and

including October 30, 2020;

               It is FURTHER STIPULATED AND AGREED, by and between Plaintiffs and

Defendant, through their undersigned attorneys, who are authorized to enter this Stipulation, that

two previous requests for extension of the deadline to respond were made, and granted;
  Case 2:20-cv-02460-SIL Document 32 Filed 10/23/20 Page 8 of 8 PageID #: 126




NEIL H. GREENBERG & ASSOCIATES, P.C.             JACKSON LEWIS P.C.
ATTORNEYS FOR PLAINTIFFS                         ATTORNEYS FOR DEFENDANT GREG J.
4242 Merrick Road                                MORGESE
Massapequa, New York 11758                       58 South Service Rd., Ste. 250
(212) 228-5100                                   Melville, New York 11747
                                                 (631) 247-0404


By:      ____________s/_________________         By:    _____________s/_________________
         KEITH E. WILLIAMS, ESQ.                        NOEL P. TRIPP, ESQ.

Dated: _____________________________             Dated: _______________________________

                       SO ORDERED on this         day of October, 2020



                          United States [District/Magistrate] Judge

4826-6051-3231, v. 1




                                             2
